Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/2019 was filed and consideration.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

35 USC 102 – Claim Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 9 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bargeron et al (US 2006/0222239).
Claim 1:
Bargeron et al (US 2006/0222239) starting figures 7-8 teaches the method carried out:
obtaining, by a computer device comprising a memory storing instructions and a processor in communication with the memory, an image (figure 7 and starting 0056 teaches input image, where starting 0065 clarify where input information such as image from image capture or storage/server (0066));
inputting, by the computer device, the image into a neural network to obtain a target feature matrix (figure 7 part first stage; starting 0007 teaches use of machine learning/neural network for text detection by means of diverse feature sets; starting 0034 define features such as histogram, weight, height, width, density);
inputting, by the computer device, the target feature matrix into a fully connected layer to map each element of the target feature matrix to a predicted subregion according to a preset anchor (figure 7 part second stage and starting 0056, especially 0057 applying classify, which are neural network/fully connected layer, mapping/connecting components for clustering of the feature vector; starting 0046 further detail the connected components and density to give its size or fixed size region/preset anchor);
obtaining, by the computer device, text feature information of the predicted subregion (starting 0003 teaches automatic text detection utilized to identify the parts/sub region of the image to which optical character recognition (OCR) should be applied; 0003 teaches text feature/forms such as large/small, white/black/color, aligned in row/columns, isolation);
connecting the predicated subregion into a predicted text line according to the text feature information of the predicated subregion by using a text clustering (starting 0038 teaches use of spatial relation technique 450  for connected components to computed and grouped into words and lines using word grouping and clustering); and
determining a text area corresponding to the image based on the predicted text line (starting 0003 teaches automatic text detection utilized to identify the parts/sub region/area of the image to which optical character recognition (OCR) should be applied; starting 0005 teaches percentage in detection; starting 0032 teaches probability or confidence level/percentage).

Claim 9:
Bargeron et al teaches starting figure 9 with Processor and memory:
obtaining an image (starting 0002 teaches pictures from digital camera);
inputting the image into a neural network to obtain a target feature matrix (figure 7 and starting 0056 teaches input image, where starting 0065 clarify where input information such as image from image capture or storage/server (0066));
inputting the target feature matrix into a fully connected layer to map each element of the target feature matrix to a predicated subregion according to a preset anchor (figure 7 part first stage; starting 0007 teaches use of machine learning/neural network for text detection by means of diverse feature sets; starting 0034 define features such as histogram, weight, height, width, density)
obtaining text feature information of the predicated subregion (starting 0003 teaches automatic text detection utilized to identify the parts/sub region of the image to which optical character recognition (OCR) should be applied; 0003 teaches text feature/forms such as large/small, white/black/color, aligned in row/columns, isolation);
connecting the predicated subregion into a predicted text line according to the text feature information of the predicated subregion by using a text clustering algorithm (starting 0038 teaches use of spatial relation technique 450  for connected components to computed and grouped into words and lines using word grouping and clustering); and
determining a text area corresponding to the image based on the predicted text line (starting 0003 teaches automatic text detection utilized to identify the parts/sub region/area of the image to which optical character recognition (OCR) should be applied; starting 0005 teaches percentage in detection; starting 0032 teaches probability or confidence level/percentage).

Claim 15:
Bargeron et al teaches starting figure 9 memory/non-transitory computer readable storage medium:
obtaining an image (starting 0002 teaches pictures from digital camera);
inputting the image into a neural network to obtain a target feature matrix (figure 7 and starting 0056 teaches input image, where starting 0065 clarify where input information such as image from image capture or storage/server (0066));
inputting the target feature matrix into a fully connected layer to map each element of the target feature matrix to a predicated subregion according to a preset anchor (figure 7 part first stage; starting 0007 teaches use of machine learning/neural network for text detection by means of diverse feature sets; starting 0034 define features such as histogram, weight, height, width, density);
obtaining text feature information of the predicated subregion (starting 0003 teaches automatic text detection utilized to identify the parts/sub region of the image to which optical character recognition (OCR) should be applied; 0003 teaches text feature/forms such as large/small, white/black/color, aligned in row/columns, isolation);
connecting the predicated subregion into a predicted text line according to the text feature information of the predicated subregion by using a text clustering algorithm (starting 0038 teaches use of spatial relation technique 450  for connected components to computed and grouped into words and lines using word grouping and clustering); and
determining a text area corresponding to the image based on the predicted text line (starting 0003 teaches automatic text detection utilized to identify the parts/sub region/area of the image to which optical character recognition (OCR) should be applied; starting 0005 teaches percentage in detection; starting 0032 teaches probability or confidence level/percentage).
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bargeron et al (US 2006/0222239) teaches Systems and methods for detecting text
Simard et al (US 7,164,797) teaches Clustering
Ding et al (US 7,174,044) teaches Method for character recognition based on gabor filters
RAMOS et al (US 2014/027528) teaches LOCAL IMAGE ENHANCEMENT FOR TEXT RECOGNITION. Figure 4
Wu et al (US 2014/0270526) teaches METHOD FOR SEGMENTING TEXT WORDS IN DOCUMENT IMAGES
Bhardwaj et al (US 2015/0063688) teaches SYSTEM AND METHOD FOR SCENE TEXT RECOGNITION. Figure 1A and 4
He et al (US 2016/0104058) teaches GENERIC OBJECT DETECTION IN IMAGES. Figure 2 and 5
Mei et al (US 9,349,062) teaches Character recognition method and device. Figure 1, 14-15
Osindero (US 2017/0004274) teaches METHODS AND SYSTEMS FOR DETECTING AND RECOGNIZING TEXT FROM IMAGES. Figure 5, 7A-B

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663